Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. Determining a first error rate associated with a current threshold voltage of at least one select gate device of a block of the memory device; and responsive to the first error rate associated with the current threshold voltage of the at least one select gate device satisfying an error threshold criterion, adjusting the current threshold voltage to a target threshold voltage, in combination with other limitations. 
Claim 8. Determining whether a number of program/erase cycles performed on a block of a memory device satisfies a threshold criterion; and responsive to the number of program/erase cycles performed on the block satisfying the threshold criterion, adjusting a current threshold voltage of at least one select gate device to a target threshold voltage, in combination with other limitations.
Claim 15. Determining a first error rate associated with a current threshold voltage of at least one select gate device of a block of a memory device; and responsive to the first error rate associated with the current threshold voltage of the at least one select gate device satisfying an error threshold criterion, adjusting the current threshold voltage to a target threshold voltage, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827